[DECHERT LLP LETTERHEAD] February 9, 2011 Ms. Kimberly A. Browning Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C. 20549 RE: CLAYMORE EXCHANGE-TRADED FUND TRUST 2 (THE "FUND;" FILE NOS. 333-135105 & 811-21910) Dear Ms. Browning: I enclose Post-Effective Amendment No. 77 (the "Amendment") to the Fund's registration statement on Form N-1A, to be filed via EDGAR on or about the date hereof, for the purpose of registering a new series of the Fund. If you have any questions, please feel free to contact me at (212) 641-5669. Thank you. Best regards, /s/ Jeremy Senderowicz Jeremy Senderowicz
